CONVENTION MINIERE

POUR OR, CUIVRE ET SUBSTANCES CONNEXES
PASSEE EN APPLICATION DE
LA LOI 88-06 DU 26/08/1988 PORTANT CODE MINIER

ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE DU SENEGAL

LA SOCIETE RANDGOLD RESOURCES LIMITED

(PERIMETRE DE TOMBORONKOTO)

pe
CONVENTION

ENTRE

Le Gouvernement de la République du Sénégal, ci-après dénommé !’ “ETAT”, représenté
par :

1 Mr Macky Sall, Ministre d'Etat, Ministre des Mines de l'Energie et de l'Hydraulique
2. Mr Abdoulaye Diop, Ministre de l'Economie et des Finances
D'UNE PART
ET

La société Randgold Resources Limited, ayant son siège à La Motte Chambers St Helier
Jersey, ci-après dénommée “RANDGOLD” représentée par Mr Roger Williams, dûment
autorisé,

D'AUTRE PART
APRES AVOIR EXPOSE QUE:

1. RANDGOLD a déclaré posséder les capacités techniques et financières nécessaires
pour procéder à des travaux de prospection et de recherche d'or, cuivre et
substances connexes sur une partie du ternitoire de la République du Sénégal
dénommé TOMBORONKOTO et souhaite, en cas de découverte d'un gisement
économiquement rentable, passer à son développement et son exploitation;

2. Ceci correspond parfaitement à la politique minière du Gouvernement tendant à
promouvoir la recherche et l'exploitation minières au Sénégal;

3. Vu la loi 88-06 du 26 août 1988 portant Code Minier;

4. Vu le décret 89-907 du 5 août 1989 fixant les modalités d'application de la loi
portant Code Minier.

IL EST CONVENU ET ARRETE ENTRE LES PARTIES CE QUI SUIT:

TITRE 1 : DISPOSITIONS GENERALES

Article premier : OBJET DE LA CONVENTION

Li L'objet de cette Convention est de régler de façon contractuelle les rapports entre
V'ETAT et RANDGOLD pendant toute la durée du Permis de Recherche, ses
renouvelilements et éventuellement pendant la durée de là concession minière.

La présente Convention définit les conditions générales, juridiques, financières,
fiscales, économiques, administratives et sociales dans lesquelles RANDGOLD
exercera ses activités minières pour la recherche et l'exploitation de l'or, le cuivre et
substances connexes. Conformément aux dispositions des articles 18 et 28 du Code
Minier cette convention sera révisée au moment de l'octroi de la concession minière
pour tenir compte des données propres à l'exploitation. Toutefois, cette révision ne
remettra pas en cause la stabilité des conditions juridiques, financières,
économiques, fiscales et douanières de la présente Convention.

Les activités minières comportent deux phases:

- la phase recherche minière qui consiste en la réalisation de travaux de
recherches à l'intérieur du Périmètre du Permis de Recherche sollicité en vue
d'identifier des minéralisations et de procéder à leur évaluation et
éventuellement, au cas où cela serait justifié selon RANDGOLD, à l'élaboration
d'une Etude de Faisabilité;

- la phase développement et exploitation qui consiste en la mise en valeur et
l'exploitation d'un Gisement, en association avec l'ETAT, conformément aux
dispositions de la présente Convention, à condition que les conclusions de
l'Etude de Faisabilité soient positives et qu'elles démontrent que l'exploitation
des minéralisations identifiées est économiquement rentable.
1.2 En général, les phases ci-dessus citées comprennent toutes opérations et activités
auxiliaires se rapportant à l'objet du Projet et tendant au développement et à
l'exploitation des Gisements découverts.

Article 2: DESCRIPTION DU PROJET DE RECHERCHE

Le projet de recherche est décrit dans le Programme de Travaux annexé à la
présente Convention.

Article 3: DEFINITION

Dans le cadre de la présente Convention et ses annexes, les termes et mots ci-
après signifient:

3.1 “Annexes”: documents portant des dispositions particulières prévues par la
présente Convention; leur valeur et portée juridiques sont
identiques à celles des autres dispositions de la présente Convention.

Sont considéré comme annexes à là présente Convention en
constituant une partie intégrante, les documents ci-après :

{i} ‘Annexe A”: les limites de la zone du permis de recherche ;
(ü) ‘Annexe B” le programme de travaux sur la zone du permis ;
(ii) “Annexe C“: le programme de dépenses sur la zone du permis.

3.2 “Code Minier”: là Loi no. 88-06 du 26 août 1988 portant Code Minier de la
République du Sénégal et son Décret d'application 89-907 du 05
août 1989.

3.3 “Concession
Minière”: zone d'exploitation affectée par l'Etat, portant sur un où plusieurs
gisements commercialement exploitables.

3.4 “Convention”: la présente Convention et ses annexes ainsi que toutes les
dispositions modificatives qui leur sont apportées par avenant par les
Parties d’un commun accord selon les dispositions de l'article 20 de
cette Convention.

3.5 “Date de Première
Production
Commerciale”: date de première exploitation commerciale du Produit notifiée au
Ministre chargé des Mines, à l'exception des opérations effectuées à
titre d'essai.

3.6 “Directeur”: le Directeur chargé des Mines et de la Géologie ou son représentant
dûment désigné.
3.7 "DMG”:
3.8 “Etat”:

3.9 “Etude de
Faisabilité”:

3.10 “Exploitation”:

3.11 “Gisement”“:

3.12 “Filiale
Désignée”:

3.13 ‘“Filiale/
Société
Affiliée":

3.14 “Mine et
Installations”:

3.15 “Ministre”:

3.16 “Mise en
Valeur”:

3.17 “Opérateur”:

3.18 “Parties”:

la Direction des Mines et de la Géologie ou la direction administrative
chargée des Mines et de la Géologie.

le Gouvernement de ia République du Sénégal.

une étude relative à la Mise en Valeur d'un Gisement ou de toute
partie de ce Gisement afin de l‘exploiter et de le mettre en
production, en décrivant ia Mise en Valeur proposée, les techniques
à utiliser, le rythme de production, les calendriers et le coût estimatif
relatif à la construction de la Mine et des Installations et à la
conduite des opérations de développement et d'exploitation avec
parfois des modifications proposées par l'Opérateur sous la direction
et le contrôle du conseil d'administration de la Société d'Exploitation.

toutes opérations qui consistent directement à mettre en valeur un
gisement à des fins commerciales.

un corps minéralisé identifié par une Etude de Faisabilité comme
étant économiquement viable.

la Société Affiliée qui est une des parties dans ia Société
d'Exploitation.

toute Société Apparentée ou Société Contrôlée.

le chantier de la mine et ses voies d'accès, ainsi que l'instailation de
transformation et toutes autres installations, construites ou mises en
place à l'intérieur ou en dehors du Périmètre, relatives au Projet ou
requis pour être utilisées dans le cadre du Projet, y compris tous
bâtiments, bureaux y compris l'appareillage, le mobilier et les
accessoires, structures, infrastructures d'exploitation à ciel ouvert et
d'exploitation souterraine, machines, équipements, logements, cités,
moyens de transport et tous autres infrastructures, équipements et
installations s'y rapportant.

le Ministre chargé des Mines et de là Géologie ou son représentant
dûment désigné.
toutes opérations permettant d'aboutir à l'extraction, la récupération

et la production d'or, cuivre et substances connexes.

RANDGOLD ou toute autre personne morale désignée par
RANDGOLD.

M'État” et la société RANDGOLD.
“Partie”: signifie soit “Etat” soit la société RANDGOLD, selon le contexte.

3.19 ‘Périmètre
du Permis “: la zone décrite à l'annexe A de la présente Convention.

3.20 “Permis de
Recherche”: le droit exclusif de rechercher et de prospecter de l'or, du cuivre et
des substances connexes délivré par l'ETAT à RANDGOLD dans la
zone de TOMBORONKOTO (Sénégal oriental) et dont le périmètre
initial est défini à l'annexe A de là présente Convention.

3.21 “Produit”: tout or, cuivre et substances connexes exploités commercialement
dans le cadre de la présente Convention.

3.22 “Programme
de Travaux": l'ensemble des opérations de recherche ou d'exploitation dans le
périmètre octroyé, selon le cas.

L'annexe B de la présente Convention définit le Programme des
Travaux de recherches.

L'annexe C de la présente Convention définit le programme de
dépenses sur là zone du Permis de Recherche.

3.23" RANDGOLD ”: la société d'exploration et d'exploitation minières Randgold
Resources Limited, basée à Jersey, Channel Islands.

3.24 “Société
Apparentée"”: toute société dont RANDGOLD détient plus de 40 % mais moins que
50 % du capital social émis de cette société.

3.25 “Société
Contrôlée”: une Société Contrôlée directement ou indirectement par RANDGOLD
qui est la Société-mère.

3.26 “Société-mère:” une société qui, directement où indirectement, détient le pouvoir lui
permettant de contrôler une autre société, notamment, sans
préjudice du terme générai de Société-mère, une société est
considérée comme telle:

(i) si elle détient plus de 50 % du capital social ou des blocs d'actions
de cette autre société; ou

Gi) si elle détient plus de 50 % des droits de vote dans le cadre de la
nomination des directeurs par rapport aux actions où blocs d'actions
émises par cette autre société; ou

(üi}_si elle détient le pouvoir de déterminer la composition de la majorité
du conseil d'administration de cette autre société, y compris:
() le pouvoir de désigner ou d'écarter, sans l'approbation
ou l'accord de toute autre personne, tous ou la
majorité des membres de ce conseil d'administration;

(b) le pouvoir d'empêcher la désignation au conseil
d'administration de toute personne, sauf avec son
consentement;

3.27 “Société d'

Exploitation”: la société à constituer entre les Parties pour l'exploitation et la

commercialisation des Substances Minérales d'un Gisement
découvert dans le Périmètre du Permis de Recherche.

3.28 “Substances

Minérales": or, cuivre et substances connexes.

3.29 “Valeur

A.

Marchande”: la valeur des produits vendus en toute monnaie à une fonderie, une
affinerie ou tout autre acquéreur sans aucune déduction.

TITRE II : PHASE DE RECHERCHE MINIERE

PERMIS DE RECHERCHE

Article 4: DELIVRANCE DU PERMIS

4.1

4.2

43

44

45

Le Gouvernement de la République du Sénégal octroie à RANDGOLD un permis
exclusif de recherche d'or, cuivre et substances connexes valable pour le Périmètre
dont les limites et la superficie sont spécifiées à l'annexe À de la présente
Convention.

La durée de validité du Permis de Recherche est de quatre (4) ans à partir de la
date d'octroi. Il est renouvelable pour deux périodes n'excédant pas trois (3)
années chacune, à condition que RANDGOLD ait satisfait à ses engagements de
travaux et de dépenses.

L'ETAT ne refusera pas le renouvellement sollicité à condition que RANDGOLD ait
satisfait à ses obligations légales et réglementaires.

À chaque renouvellement du Permis de Recherche ainsi qu'à l'occasion d'une
demande de concession par RANDGOLD, titulaire du Permis de Recherche, une
fraction en quadrilatère de la superficie du Périmètre du Permis sera rendue à
l'ETAT.

La fraction à rendre est à l'initiative de RANDGOLD.

Le Permis de Recherche confère à RANDGOLD, dans les limites de son Périmètre et
indéfiniment en profondeur, le droit exclusif de prospection et de recherche pour
4,6

4.7

les substances minérales accordées et la priorité vis-à-vis de toute autre personne
physique et morale pour tout droit d'exploitation s'y rattachant.

En cas de découverte d'un Gisement à un moment où les conditions économiques
ne sont pas favorables quant à la viabilité économique de l'exploitation d'un tel
Gisement, les Parties procéderont aux négociations aux fins de définir les conditions
de prorogation du Permis de Recherche.

Le Permis de Recherche ne peut être annulé que pour juste motif et dans les
conditions fixées à l’article 23 du Code Minier.

DES OBLIGATIONS DE TRAVAUX ET DE DEPENSES

Article 5: LES OBLIGATIONS PREALABLES À LA DELIVRANCE DU PERMIS DE

RECHERCHE,

Avant la délivrance du Permis de Recherche, valable pour le Périmètre défini à
l'annexe À de la présente Convention, RANDGOLD devra accomplir à cet effet
toutes les formalités exigées par le Code Minier et ses textes d'application.

Article 6: LES ENGAGEMENTS DE RANDGOLD PENDANT LA DUREE DE

6.1

6.2

6.3

6.4

VALIDITE DU PERMIS DE RECHERCHE.

Pendant la période de validité du Permis de Recherche, RANDGOLD exécutera le
Programme de Travaux et le budget tels que définis aux annexes B et C de la
présente Convention. RANDGOLD reste seule responsable de la définition, de
l'exécution et du financement dudit programme.

Toute modification importante du Programme de Travaux de recherche et du
budget nécessite une justification de la part de RANDGOLD et l'approbation du
Ministre chargé des Mines ne peut être refusée sans motif valable.

Le Programme de Travaux de recherches ainsi que toute modification
conformément à l’artide 6.2 ci-dessus s'exécutent selon un programme annuel
détaillé et un budget annuel de dépenses élaborés par RANDGOLD. Le programme
d'exécution annuel des travaux ainsi que le budget annuel de dépenses seront
soumis au Ministre chargé des Mines pour approbation, laquelle ne sera refusée
sans motif valable.

RANDGOLD aura le droit d'arrêter les travaux de recherches dans n'importe quelle
zone du Périmètre avant l'expiration du Permis de Recherche si, à son avis et au vu
des résultats obtenus, la continuation des travaux ne lui paraît plus justifiée.

En cas d'arrêt définitif par RANDGOLD des travaux de recherches dans le Périmètre
du Permis de Recherche octroyé et après l'avoir notifié par écrit au Ministre chargé
des Mines, les dispositions de la présente Convention se rapportant au Permis de
Recherche seront caduques.

7
6.5

6.6

6.7

6.8

6.9

Dans ce cas, RANDGOLD utilisera le reliquat du montant minimal des dépenses de
l'année en cours prévu à l'Annexe C de la présente Convention sur tout autre
Permis de Recherche détenu par RANDGOLD au Sénégal.

Au cas où RANDGOLD serait d'avis, sur la base de dannées recueiliies pendant les
travaux de recherches et comme exposées dans les rapports techniques
communiqués au Ministre chargé des Mines, qu'il existe une minéralisation
satisfaisante, RANDGOLD ‘s'engage à effectuer à ses frais et sous sa responsabilité
une Etude de Faisabilité conforme aux normes de l'industrie minière et des
institutions financières.

En cas de découverte d'un GISEMENT dans le périmètre octroyé, RANDGOLD
introduira une demande de concession minière conformément à la législation et la
réglementation en vigueur. L'octroi de la concession ne sera pas refusée à
RANDGOLD si les obligations prévues dans le Code Minier et la présente Convention
ont été satisfaites.

Si RANDGOLD décide, suite à une recommandation dans ladite Etude de Faisabilité,
de ne pas procéder à l'exploitation de la minéralisation pour des raisons autres que
celles expnmées à j'article 4.6 de la présente Convention, l'ETAT pourra, seul ou en
association, décider d'exploiter librement cette minéralisation.

Si, au cours des travaux de recherches dans le Périmètre du Permis de Recherche
RANDGOLD découvrait des indices de substances minérales autres que celles
octroyées, elle devra en informer sans délai le Ministre chargé des Mines. Cette
information fera l'objet d'un rapport exposant autant que possible toutes les
informations liées à ces indices.

Au cas où RANDGOLD désire obtenir un titre de recherche pour lesdites substances,
les Parties entreront en négociations pour définir les termes et les conditions
nécessaires pour l'octroi du Permis de Recherche et éventuellement l'exploitation de
ces substances.

Pour compter du début de ses activités et pendant toute la période de validité du
Permis de Recherche et de ses renouvellements, RANDGOLD fournira à la Direction
des Mines et de Géologie les rapports périodiques suivants:

a) un rapport trimestriel en double exemplaires, indiquant:

- le nombre d'hommes/jour utilisés en recherches;

- le détail des travaux;

- le résultat des analyses effectuées avec localisation précise des
échantillons prélevés.

b) un rapport annuel sous forme de compte rendu détaillé des travaux, des
études et de leurs résultats ainsi qu'un relevé des dépenses effectuées dans
l'année écoulée. Ce rapport sera adressé en double exempiaires dans les
deux (2) mais suivant l'expiration de chaque année de recherches.

6.10 Les informations foumies dans les documents visés ci-dessus, ne pourront être

communiqués à des tiers sans l'autorisation préalable et par écrit de RANDGOLD.
6.12

6.13

6.14

6.15

6.16

6.17

6.18

En cas de renonciation ou de retrait du Permis de Recherche, lesdits documents
deviendront la propriété de l'ETAT.

A l'expiration de la période de validité du Permis de Recherche ou en cas de
renonciation au Permis de Recherche, RANDGOLD devra soumettre au Ministre
chargé des Mines un rapport final en cinq (5) exemplaires ainsi que toutes cartes,
logs de sondage, analyses chimiques, données géophysiques et toutes autres
données acquises au cours des travaux de recherches.

RANDGOLD accepte de faire effectuer au Sénégat, dans les limites du possible les
analyses des échantillons prélevés, à condition que les installations, le
fonctionnement et les prestations des laboratoires locaux soient satisfaisants et
compétitifs. Dans le cas contraire, RANDGOLD sera autorisée, sur justificatifs
valables, à effectuer des analyses en dehors du Sénégal. Les résultats des analyses
seront communiqués à la DMG dès leur réception par RANDGOLD.

Dans les trois mois suivant l'entrée en vigueur de la présente Convention,
RANDGOLD est tenue d'ouvrir Un bureau à Dakar pour la durée des travaux de
recherches.

RANDGOLD désignera Un représentant au Sénégal muni de pouvoirs suffisants pour
décider de toute question relative aux travaux de recherches.

Dans le mois qui suit l'octroi du Permis de Recherche et la signature de la présente
Convention par les Parties, RANDGOLD fournira au Ministre chargé des Mines une
attestation certifiant l'ouverture d'un compte bancaire au Sénégal.

Un représentant de la DMG sera mis à la disposition de RANDGOLD et participera à
l'exécution des travaux prévus dans ies programmes annuels des travaux de
recherches agréés. Les conditions de sa participation seront déterminées d'un
commun accord par écrit entre les Parties. Toutefois, le représentant de ia DMG
sera à la charge de RANDGOLD au prorata des jours de présence effective sur le
terrain.

RANDGOLD reste seule responsable techniquement et financièrement de
l'onentation, de la conduite et de la gestion du Programme de Travaux de
recherches agréé.

Les travaux de recherches seront exécutés par RANDGOLD qui embauchera
librement le personnel nécessaire à leur réalisation, sous réserve des dispositions
de l'article 16.2 ci-après de la présente Convention.

L'utilisation de sous-traitants dans l'exécution du projet sera soumise à
l'approbation préalable du Ministre chargé des Mines qui ne pourra être refusée
sans motif valable. Dans le cadre de la réalisation des Programmes de Travaux, les
sous-traitants de RANDGOLD seront sous la responsabilité de RANDGOLD.

Dépenses de Recherches
Sous réserve des articles 6.3 et 6.4 alinéa 2, RANDGOLD s'engage à dépenser

pendant la première période de validité du Permis de Recherche un montant
minimal de cinq cent millions (S00,000,000) de francs CFA pour les travaux de

Br fr
C.

recherche dans le Périmètre du Permis octroyé. Ce montant sera réparti en budgets
annuels à dégager en fonction des résuitats obtenus.

Outre les traitements, salaires et frais divers relatifs au personnel effectivement
engagé aux travaux de recherches au Sénégal, seront pris en considération dans le
calcul des dépenses de recherches:

*_ l'amortissement du matériel effectivement utilisé dans le cadre des travaux de
recherches pour la période correspondant à leur utilisation;

* les dépenses engagées au Sénégal dans le cadre de travaux de recherches
proprement dits sur le Périmètre du Permis de Recherche, y compris les frais
encourus à l'extérieur relatifs à l'établissement de Programmes de Travaux,
essais , analyses, études, formation;

* les frais relatifs aux sous-traitants dûment approuvés par le Ministre chargé des
Mines;

* les frais généraux de RANDGOLD exposés au Sénégal dans le cadre de
l'exécution du Programme de Travaux de recherches agréé.

* les frais de siège encourus dans le cadre de l'exécution du Programme de
Travaux de recherches agréé et dans la limite du taux fixé par le Code Général
des Impôts.

* les dotations au titre des contributions à la formation et au perfectionnement
des agents chargés de la gestion et de la promotion du secteur minier
sénégalais.

En vue de ia vérification de ces dépenses, la comptabilité sera organisée de façon à

permettre une discrimination des dépenses de recherches de celles
d'administration.

DROITS ET AVANTAGES ACCORDES A RANDGOLD

Article 7: AVANTAGES FISCAUX ET DOUANIERS EN PHASE DE RECHERCHE

7.1

7.2

Pendant la durée de validité de la présente Convention, aucune modification
unilatérale ne pourra être apportée aux règles d'assiette, de perception et de
tarification. RANDGOLD ne pourra être assujettie aux impôts, taxes, redevances,
prélèvements, droits, contributions et toutes autres charges dont la création
interviendrait après la signature de la présente Convention.

Dans le cadre de la réalisation des Programmes de Travaux, les sous-traitants de
RANDGOLD ayant obtenu l'approbation du Ministre chargé des Mines
conformément à l'articie 6.17 pourront bénéficier des mêmes avantages douaniers
et de ia même exonération en matière de TVA.
7.3

7.4

A l'exception des droits fixes et taxes superficiaires prévus à l'article 47 du Code
Minier, RANDGOLD est exonérée pendant toute la durée de la Convention, de tous
autres impôts, taxes et droits au profit de l'Etat et notamment:

a)

b)

EXONERATIONS FISCALES:

de l'impôt sur les sociétés (IS);
de l'impôt minimum forfaitaire sur les sociétés;

de la contribution forfaitaire à la charge des employeurs (CFCE) due
au titre des salaires versés au personnel;

de la taxe sur la valeur ajoutée (TVA) facturée par les fournisseurs
locaux de biens, services et travaux nécessaires à la réalisation du
programme de recherches agréé, conformément aux dispositions de
la Loi no. 92-40 du 9 juillet 1992 portant Code Général des Impôts;

des droits frappant les actes constatant la constitution des sociétés
et les augmentations de capital nécessaires à ia réalisation du
programme de recherches agréé;

de la retenue à la source sur les revenus de capitaux mobiliers
rémunérés d’un taux d'intérêt fixe, y compris la retenue sur le revenu
des créances, dépôts et cautionnements et la taxe sur les services
applicables aux intérêts;

de la contribution des patentes, les contributions foncières des
propriétés bâties (CFPB) et non bâties (CFPNB) ainsi que les taxes et
centimes additionnels communaux assis et perçus comme tels;

des droits proportionnels ou dégressifs d'enregistrement sur les
mutations de jouissances où de propriété des biens meubles et
immeubles nécessaires à la réalisation du programme de recherches
agréé.

des taxes et droits frappant Îles produits pétroliers, carburants et
lubnfiants, alimentant les installations fixes, tes véhicules et matériels
destinés aux travaux de recherches.

EXONERATIONS DOUANIERES

Les matériels, matériaux, fournitures, machines et équipements ainsi que les
véhicules utilitaires destinés directement aux opérations de recherches minières
dans le cadre du programme agréé, importés au Sénégal par RANDGOLD ou par les
entreprises travaillant pour son compte et pouvant être réexportés ou cédés après
utilisation seront déclarés au régime de l'admission temporaire, en suspension
totale de tous droits et taxes à l'importation y compris la Taxe sur la Valeur

Ajoutée.
7.5

7.6

7.7

7.8

7.9

7.10

RANDGOLD pourra bénéficier conformément à la réglementation en vigueur de la
procédure d'enlèvement provisoire.

En cas de mise à la consommation ensuite d'admission temporaire, les droits
exigibles sont ceux en vigueur à la date du dépôt de la déclaration en détail de
mise à la consommation, applicable à là valeur vénale réelle des produits à cette
même date.

Sous réserve des dispositions de l’article 16.1 ci-après, les matériels, matériaux,
fournitures, machines et équipements, ainsi que les produits et matières
consommables, destinés de manière spécifique et définitivement aux opérations de
recherches minières, dont l'importation par RANDGOLD ou les entreprises
travaillant pour son compte est reconnue indispensable à la réalisation du
Programme de Travaux de recherches agréé sont exonérés de droits et taxes de
douanes, y compris là Taxe sur la Valeur Ajoutée, lors de leur entrée en
République du Sénégal.

Cette exonération s'étend également aux pièces détachées des véhicules utilitaires
destinés directement aux opérations de recherches minières dans le cadre du
programme agréé et aux pièces de rechange reconnaissables comme spécifiques
des biens visés au paragraphe 1 de l'article 7.7.

RANDGOLD et les entreprises travaillant exclusivement pour son compte dans le
cadre du programme de recherches agréé sont exonérés du prélèvement COSEC.

Dans les six (6) mois suivant son établissement au Sénégal, le personnel étranger
employé par RANDGOLD ainsi que les membres de leurs familles résidant au
Sénégal bénéficieront également de la franchise des droits et taxes grevant
l'importation de leurs objets et effets personnels.

En cas de mise à la consommation des biens énumérés aux articles 7.4 et 7.7, les
droits et taxes exigibles sont ceux en vigueur à ia date de l'enregistrement de ta
déclaration en détail de mise à la consommation applicable à la valeur vénale réelle
des produits à cette même date.

Pour le bénéfice de la franchise des droits et taxes visés aux articles précédents, les
bénéficiaires devront déposer une attestation administrative visée par le Ministre
chargé des Mines.

Les bénéficiaires des régimes douaniers définis ci-dessus sont soumis à toutes les
mesures de contrôle et de surveillance édictées par l'administration des douanes
conformément à la régiementation en vigueur.

Article 8: AVANTAGES E MIQUES EN PHASE DE RECHERCHES

8.1

8.2

Pendant la durée de la présente Convention, l'ETAT s'engage à autoriser
RANDGOLD à importer sans règlement financier le matériel lui appartenant,
conformément à la réglementation des changes.

Sous réserve des réglementations régionales applicables (notamment celles de
l'UEMOA), l'ETAT garantit à RANDGOLD pendant toute la durée de la présente
8.3

8.4

Convention et conformément à la réglementation des changes en vigueur au
Sénégal:

- l'autorisation de transférer au Sénégal toutes sommes d'argent nécessaires
à l'exécution des opérations de recherches minières;

- la libre conversion en toute devise et le libre transfert à l'étranger des fonds
destinés au règlement des dettes y compris les intérêts et agios vis-à-vis des
créanciers étrangers;

- la libre conversion en toute devise et le libre transfert à l'étranger des
bénéfices et sommes provenant de la cession ou de la liquidation des actifs
du Projet;

- la libre conversion en toute devise et le libre transfert à l'étranger des
économies du personnel expatrié.

L'ETAT s'engage aussi et conformément à la réglementation des changes en
vigueur au Sénégal à autoriser RANDGOLD et son personnel expatrié résidant au
Sénégal à ouvrir et à utiliser des comptes bancaires en monnaie locale et/ou en
devises auprès de toute banque commerciale de son choix au Sénégal.

Dans le cadre de la réalisation du Programme de Travaux de recherches agréé,
RANDGOLD sera libre de transférer sous réserve de l'article 5.12 hors du Sénégal
tout échantillon y compris des échantillons volumineux destinés aux tests
métallurgiques.

TITRE III : PHASE D'EXPLOITATION

Article 9: LIVRANCE DE LA CONCESSION MINIER:

9.1

9.2

La concession minière confère à RANDGOLD, dans les limites de son Périmètre et
indéfiniment en profondeur, le droit d'exploitation et de libre disposition des
Substances Minérales comme défini dans la présente Convention.

Toute découverte d'un Gisement par RANDGOLD lui confère, en cas de demande
avant l'expiration du Permis de Recherche, le droit exclusif à l'octroi d'une
concession minière portant sur le périmètre du Gisement. Cependant, bien que
l'octroi de la concession minière entraine l'annulation du Permis de Recherche à
l'intérieur du périmètre concédé, il le laisse subsister jusqu'à expiration du Permis
de Recherche dans les autres zones non concédées du Permis de Recherche en
vigueur.

L'ETAT s'engage à accorder ia concession à RANDGOLD dans les meilleurs délais
dès réception de la demande de concession par RANDGOLD et à décider de sa
participation ou non dans la Société d'Exploitation.
9.3

9.4

La concession minière est accordée pour une durée de vingt-cinq (25) ans. Elle est
renouvelable conformément aux dispositions de l'article 29 du Code Minier.

La concession minière constitue un droit réel immobilier, distinct de la propriété du
sol enregistré comme tel et susceptible d'hypothèque.

Article 10: SOCIETE D'EXPLOITATION

10.1

10.2

10.3

10.4

Au cas où l'ETAT déciderait de participer à l'exploitation d'un ou plusieurs
Gisements à l'intérieur du Périmètre du Permis de Recherche, la Filiate Désignée par
RANDGOLD et l'ETAT créeront à cette fin et conformément à la législation en
vigueur en la matière en République du Sénégal une Société d'Exploitation de droit
Sénégalais.

Par dérogation à l'artide 10.1 ci-dessus, il est précisé que l'exploitation d'un
nouveau Gisement dans le Périmètre du Permis de Recherche pourrait, avec
l'accord des Parties, se faire dans le cadre d'une Société d'Exploitation existante et
selon des conditions définies par négociations.

Dès la constitution de la Société d'Exploitation celle-ci se substituera à RANDGOLD
en ce qui concerne les garanties, droits et obligations résultant de la présente
Convention.

Objet de la Société d'Exploitation

L'objet de la Société d'Exploitation sera la Mise en Valeur et l'exploitation, selon les
règles de l'art, d'un ou plusieurs Gisements de Substances Minérales à l'intérieur de
la concession octroyée selon le programme défini dans l'Etude de Faisabilité.
L'exploitation comprend notamment l'extraction, le traitement et la
commercialisation des Substances Minérales pour lesquelles le Permis de Recherche
a été octroyé.

La Société pourra en cas de besoin conformément à la réglementation en vigueur
en la matière procéder à toutes les actions et transactions requises et utiles aux
opérations de Mise en Valeur et d'exploitation du ou des Gisements situés à
l'intérieur de la concession octroyée.

Organisation de la Société d'Exploitation

L'accord d'actionnaires conclu entre l'ETAT et la Filiale Désignée fixera notamment
les termes et les conditions de constitution et de gestion de la Société
d'Exploitation.

Tous les avantages, garanties et obligations relatifs à l'exploitation fixés dans la
présente Convention ne seront pas remis en cause dans l'accord d'actionnaires.

La Société d'Exploitation sera régie par les dispositions réglementaires en la matière
en vigueur au Sénégal.

La Société d'Exploitation est dirigée par un conseil d'administration qui est
responsable de la réalisation de l'objet social. Le conseil d'administration est

a fK
10.5

10.6

10.7

10.8

composé d’une représentation des Parties en proportion de leurs participations au
capital social de la Société d'Exploitation.

Les opérations courantes d'ordre technique, financier et administratif de la Société
d'Exploitation sont conférées à une personne morale désignée dans la qualité
d'Opérateur par la Filiate Désignée.

Dès l'octroi de la concession, RANDGOLD cédera immédiatement et à titre gratuit
ledit titre minier à la Société d'Exploitation créée. Cependant RANDGOLD restera
titulaire du Permis de Recherche primitif, conformément aux dispositions du Code
Minier, afin d'être à même de poursuivre le cas échéant les travaux de recherches
sur le reste du Périmètre et conformément aux dispositions de la présente
Convention.

Dès l'octroi de ia concession, la Société d'Exploitation débutera les travaux de Mise
en Valeur du Gisement et de construction de là mine.

Participation Parties:

Le capital social de la Société d'Exploitation est fixé d'un commun accord entre
l'ETAT et la Filiale Désignée par RANDGOLD et sera constitué par des apports en
numéraire et/ou des apports en nature.

La participation gratuite et totale de l'ETAT au capital social de la Société
d'Exploitation est fixée à 10%. Par conséquent, la Filiale Désignée s'engage à
financer, en plus de sa participation au capital social de la Société d'Exploitation, la
participation gratuite de l'ETAT.

L'ETAT n'aura aucune obligation, en vertu de son pourcentage de participation
gratuite prévue au présent article de contribuer aux frais de recherches, d'Etude de
Faisabilité et de Mise en Valeur du Gisement et de tous frais de développement où
d'exploitation.

En cas d'augmentation du capital de la Société d'Exploitation intervenant à
n'importe quel moment de la vie de la mine, l'ETAT recevra gratuitement 10% des
actions nouvelles afin de conserver son pourcentage initial gratuit de 10%.

En cas de dispositions plus favorables dans le Code Minier accordant une
exonération d'au moins cinq (5) ans de l'Impôt sur les Sociétés (IS) dont
RANDGOLD ou la Société d'Exploitation bénéficierait, la participation gratuite de
l'État ci-dessus indiquée passera par cessions d'actions existantes de 10 à 15% du
capital de la Société d'Exploitation.

Traitement des Dépenses de Recherche

Les dépenses de recherche non utilisées comme apport en nature dans la
constitution du capital social de la Société d'Exploitation seront considérées comme
des prêts d'actionnaires à ladite société. Ces dépenses ainsi que les frais
administratifs relatifs à la constitution de la Société d'Exploitation éventuelle
constituent pour les Parties une créance sur la Société d'Exploitation.
10.9

Les Parties conviennent que ces créances visées ci-dessus feront l'objet d’une
inscription au crédit du compte courant de chacune des Parties ouvert dans les
écritures de la Société d'Exploitation. Les intérêts rémunérant ces créances sur
compte courant seront traités conformément aux dispositions fiscales en vigueur et
à celles prévues par l'article 10.8 de la présente Convention.

A la date de la présente Convention, un montant de un milliard cent quatre vingt
treize million huit cent soixante douze mille cinq cent deux (1,193,872,502) francs
CFA est contractuellement considéré comme dépenses de recherches déjà
engagées par l'ETAT à l'intérieur du Périmètre du Permis de Recherche. Ce montant
sera porteur d'intérêts au taux de 5% applicable à partir de la cinquième année de
validité du Permis de Recherche. Ces dépenses seront prises en compte comme
prêts d'actionnaires dans le cadre du financement des opérations de recherches.

Sous réserve de l'article 10.8, la distribution du cash fiow disponibie à la fin de
l'exercice financier se fera selon les modalités suivantes et dans l'ordre ci-après:

(à) remboursement des prêts et des dettes contractés par la Société
d'Exploitation auprès des tiers;

(b) remboursement des prêts apportés par les actionnaires dans le cadre de
financement des opérations de recherches pour le montant réel affecté aux
travaux de recherches;

(c) paiement de dividendes aux actionnaires.
Les dividendes en contrepartie de la participation de l'ETAT sont payables dès que

le conseil d'administration de la Société d'Exploitation décide de la distribution de
dividendes à tous les actionnaires.

Article 11: FINANCE DES A ES DE LA SOCIETE D'EXPLOITATION

11.1

11.3

11.4

La Filiale Désignée par RANDGOLD pour les activités d'exploitation pourra
rechercher librement les fonds nécessaires pour lesdites activités. L'ETAT apportera
à cet effet son assistance administrative.

Le financement de la construction et du développement de la mine ainsi que tout
éventuel financement additionnel requis pendant la vie sociale de la Société
d'Exploitation feront l'objet de fonds propres et/ou des prêts d'actionnaires ou de
tierces parties.

Les prêts d'actionnaires entrant dans le cadre du financement des activités de la
Société d'Exploitation seront inscrits dans le compte courant actionnaires et
rémunérés aux taux admis par la réglementation en vigueur: ils sont remboursés
conformément aux dispositions de l'article 10.9.

L'actif de la Société d'Exploitation ainsi que la concession minière feront l'objet
d'une garantie pour couvrir le remboursement des prêts consentis par des tiers.
L'ETAT apportera à cet effet son assistance administrative.
Article 12: DISPOSITIONS FISCALES ET DOUANIERES

a)

12.1

12.2

12.3

b)

D)
12.5

12.6

PRINCIPES GENERAUX

Pendant la durée de validité de la présente Convention, aucune modification
unilatérale ne pourra être apportée aux règles d'assiette, de perception et de
tarification. La Société d'Exploitation ne pourra être assujettie aux impôts, taxes,
redevances, prélèvements, droits, contributions et toutes autres charges dont la
création interviendrait après la signature de la présente Convention.

En cas de cession ou de remise gratuite à l'ETAT de matériels, matériaux,
équipements, pièces de rechange, carburant et lubrifiants ou tout autre produit par
RANDGOLD ou la Société d'Exploitation lors de l'achèvement ou de la cessation des
activités minières, les Parties conviennent que les droits et taxes de douanes
relatifs à cette cession sont à la charge de l'ETAT.

Les autorités administratives compétentes délivreront, conformément à la
réglementation en vigueur, les licences d'importation et les autorisations requises
en matière d'importation, dédouanement, enlèvement immédiat et prélèvement
provisoire de matériel, matériaux, équipements, pièces de rechange, carburant et
lubnfiants importés dans le cadre des travaux de recherches, de construction et
d'exploitation. À cette fin, l'ÉTAT apportera son assistance.

EXONERATIONS FISCALES

Outre les droits fixes, les taxes superficiaires et la redevance “ad valorem” au taux
de 3% sur la Valeur Marchande du Produit, la Société d'Exploitation, détentrice
d'une concession minière, est également assujettie, pour ses opérations
d'exploitation minière sur le territoire de la République du Sénégal, à l'impôt direct
sur les sociétés (IS) tel que prévu dans la loi portant Code Général des Impôts.

EXONERATIONS DOUANIERES

Pendant la période de réalisation des investissements (construction de là mine) et
de démarrage de la production d'une nouvelle exploitation ou de l'extension de la
capacité de production de la Société d'Exploitation déjà établie au Sénégal, les
matériels, matériaux, fournitures, machines et équipements, ainsi que les pièces de
rechange, destinés directement et définitivement aux opérations minières, lors de
leur importation et utilisation en République du Sénégal par la Société d'Exploitation
ainsi que les entreprises travaillant pour son compte, sont exonérés de tous droits
et taxes perçus à l'entrée, y compris la taxe sur la valeur ajoutée (TVA) et le
prélèvement COSEC.

Cette disposition est valable uniquement dans là mesure où lesdits matériels,
matériaux, fournitures, machines, équipements et pièces de rechange ne sont pas
disponibles en République du Sénégai, dans des conditions équivalentes en termes
de qualité, quantité, prix, délai de livraison et de paiement.

La période de réalisation des investissements (construction de là mine) entre en
vigueur à la date d'octroi de la concession minière pour se terminer le jour ou
l'exploitation aura atteint sa pleine capacité de production. Elle expire au plus tard

en H
12.7

12.8

12.9

dans un délai de six (6) ans, éventuellement prorogeable, par arrêté du Ministre
chargé des Finances, après avis du Ministre chargé des Mines, pour les
exploitations demandant des investissements importants.

Pour les pièces de rechange et pièces détachées, ni produites, ni fabriquées au
Sénégal, reconnaissables comme spécifiques des machines ou équipements
destinés à la production ou l'exploitation dans le cadre du programme agréé, le
délai de cette exonération est étendu à toute la durée de l'amortissement fiscal des
machines et des équipements auxquels ces pièces sont destinées, sous réserve que
la fréquence de renouvellement des pièces de rechange et des pièces détachées
susvisées n'excède pas celle normalement en usage dans l'industrie minière.

L'amortissement de l'actif sera effectué dans les limites des taux en usage dans
l'industrie minière et conformément à la législation et la réglementation en vigueur,
y compris le Code Minier. L'amortissement accéléré comme prévu par le Code
Général des Impôts sera également applicable aux opérations minières.

Pendant la période de réalisation des investissements et de démarrage de la
production d'une nouvelle exploitation ou de l'extension de la capacité de
production de la Société d'Exploitation déjà établie au Sénégal, les matériels,
matériaux, fournitures, machines et équipements susvisés ainsi que les véhicules
utilitaires destinés directement aux opérations minières importés par la Société
d'Exploitation ainsi que les entreprises travaillant pour son compte et pouvant être
réexportés ou cédés après utilisation, seront déclarés au régime de l'admission
temporaire en suspension de tous droits et taxes à l'importation y compris la Taxe
sur la Valeur Ajoutée (TVA) et le prélèvement COSEC.

En cas de mise à la consommation des biens exonérés, les droits et taxes exigibles
sont ceux en vigueur à la date du dépôt de la déclaration en détail de mise à la
consommation applicable à la valeur vénale réelle des produits à cette même date.

Conformément aux dispositions du Code des Douanes et aux textes pris pour son
application, dans les six (6) mois suivant son établissement au Sénégai, le
personnel étranger employé par là Société d'Exploitation ainsi que les membres de
leurs familles, résidant au Sénégal, bénéficieront également de la franchise des
droits et taxes, sur leurs effets et objets personnels importés.

RANDGOLD ou la Société d'Exploitation bénéficieront également pendant toute la
durée de vie de la mine de l'exonération totale des droits de timbre à l'exportation.

Afin de pouvoir démarrer les opérations minières dans les meilleurs délais et les
conduire avec diligence, les attestations administratives, dans le cadre de la
franchise des droits et taxes prévue aux articies précédents seront approuvées par
les autorités compétentes dans un délai de huit (8) jours suivant le dépôt du
dossier.

Article 13: IMPOT SUR LES BENEFICES

Le bénéfice net imposable de la Société d'Exploitation est déterminé selon les
dispositions des articles 7 à 17 et suivants de la loi portant Code Général des
Impôts ainsi que les dispositions des articles 55 à 58 du Code Minier.
Les charges relatives aux ventes de Produit, notamment la taxe à l'exportation, tous
coûts d'affinage ou autre traitement requis pour la transformation du minerai en
produit fini commercial, les pénalités pour impuretés, les coûts de
commercialisation, les commissions pour ia commercialisation, les coûts de
transport, d'assurance, de pesage et d'analyse du Produit sont déductibles dans le
cadre du calcul du bénéfice imposable.

Article 14: CONTROLES DE CHANGE

14.1

14.2

14.3

14.4

Conformément à la régiementation des changes en vigueur:

la Société d'Exploitation est autorisée à transférer au Sénégal toutes sommes
nécessaires à l'exécution des opérations de recherches et d'exploitation minières.

La Société d'Exploitation et son personnel expatrié résidant au Sénégal ont le droit
d'ouvrir et d'utiliser des comptes bancaires en monnaie locale. Sous réserve de
l'autorisation de la BCEAO, ils sont également autorisés à ouvrir et à utiliser des
comptes bancaires en devises auprès de toute banque commerciale au Sénégal.

L'ETAT s'engage également, conformément à la réglementation des changes en
vigueur au Sénégal, à autonser la libre conversion en toute devise et ie libre
transfert à l'étranger:

- des fonds destinés au règlement des emprunts, intérêts, agios, honoraires ou
toute autre dette en devises vis-à-vis des fournisseurs et des créanciers
étrangers y compns notamment ie paiement de tout contrat de services et
acquisition de biens importés dans le cadre des opérations de recherches et/ou
d'exploitation;

- Des dividendes distribués aux associés non sénégalais et de toutes sommes
affectées à l'amortissement des financements obtenus auprès des bailleurs;

des bénéfices nets et des dividendes générés par l'investissement y compris les
fonds provenant de la cession ou de la liquidation des actifs du Projet;

- des salaires du personnel expatrié ainsi que les économies réalisées sur leurs
salaires ou résultant de la vente d'effets personnels au Sénégal.

Avec l'accord de la BCEAO, la Société d'Exploitation sera autorisée à ouvrir des
comptes bancaires à l'étranger sur iesquels seront créditées et conservées les
recettes d'exportation des Substances Minérales. À cet effet, l'ETAT aidera à
l'obtention de l'approbation des autorités compétentes pour ce genre de
transactions.

20
TITRE IV : DISPOSITIONS DIVERSES

Article 15: ENGAGEMENTS DE L'ETAT

15.1

15.2

15.3

15.5

15.6

L'ETAT s'engage à garantir à RANDGOLD et à la Société d'Exploitation, pendant
toute la durée de la présente Convention, le respect des conditions générales,
juridiques, administratives, sociales, douanières, économiques, financières et
fiscales prévues dans la présente Convention.

Toute disposition législative et réglementaire plus favorable et qui concernerait le
secteur minier et qui serait prise après la date de signature de la présente
Convention sera applicable de plein droit à RANDGOLD et la Société d'Exploitation.

L'ETAT s'engage à n'édicter à l'égard de RANDGOLD et de la Société d'Exploitation
aucune mesure en matière de légisiation qui puisse être considérée comme
discriminatoire par rapport à celles qui seraient imposées à des entreprises
exerçant une activité similaire au Sénégal.

L'ETAT s'engage à garantir à RANDGOLD et à la Société d'Exploitation, pour toute
la durée de la présente Convention, la libre gestion des opérations minières y
compris la commercialisation des Produits d'exploitation et ceci dans le strict
respect des dispositions législatives et réglementaires en vigueur.

L'ETAT s'engage à faciliter l'obtention des autorisations et permis requis pour le
personnel expatrié et notämment les visas d'entrée et de sortie, le permis de travail
et de séjour.

L'ETAT facilitera la délivrance de toute autorisation administrative requise pour
faciliter la commercialisation des Produits. Il est entendu que la Société
d'Exploitation sera habilitée à négocier librement et de manière indépendante, avec
toute société spécialisée de son choix sur le marché international, la
commeraalisation des dits Produits.

L'ETAT s'engage à ne pas exproprier en totalité ou en partie les intérêts de
RANDGOLD et de la Société d'Exploitation. Toutefois, si les circonstances exigent de
telles mesures, l'ETAT procédera à une juste indemnisation du préjudice subi selon
les principes du droit international.

Article 16: ENGAGEMENTS __DE__ RANDGOLD ET DE LA  SOCIETE

16.1

D’ TI MATIERE DE FOURNISSEURS LOCAI

PERSONNEL LOCAL ET PERSONNEL EXPATRIE.

RANDGOLD et la Société d'Exploitation utiliseront pour tout achat d'équipement,
fournitures de biens ou prestations de services des entreprises sénégalaises dans la
mesure où ces biens et services sont disponibles à des conditions compétitives de
prix, qualité, quantité, garanties, délais de livraison et de paiement. Dans le cas
contraire, RANDGOLD et la Société d'Exploitation pourront acquérir, importer de
toute provenance et utiliser au Sénégal tous les biens, matières premières et

21
16.2

16.3

16.4

16.5

16.6

16.7

16.8

services nécessaires dans le cadre des opérations minières prévues par la présente
Convention,

Pendant la durée de la présente Convention, RANDGOLD et la Société d'Exploitation
et les sous-traitants s'engagent à:

à) accorder la préférence au personnel sénégalais à qualification, compétence et
expérience égales;

b) utiliser la main d'œuvre locale pour tous les emplois ne nécessitant aucune
qualification professionnelle particulière;

c) mettre en œuvre un programme de formation, perfectionnement et de
promotion du personnel sénégalais en vue d'assurer son utilisation dans
toutes les phases des activités liées à là présente Convention dans les limites
des besoins des opérations minières ;

d) contribuer sur la base d'un protocole d'accord qui sera conciu avec le
Ministère chargé des Mines à la formation et au perfectionnement des
sénégalais chargés de la gestion et de là promotion du secteur minier ;

e} assurer un logement aux travailleurs employés sur le site dans les conditions
d'hygiène et de salubrité conformes à la réglementation en vigueur.

RANDGOLD ou la Société d'Exploitation s'engagent à contribuer à la réalisation ou
le cas échéant à améliorer ou étendre les infrastructures sanitaires, scolaires et de
loisirs des travailleurs et les membres de leurs familles les plus proches en tenant
compte de la situation économique de la société et suivant les normes locaies.

RANDGOLD et la Société d'Exploitation sont libres d'embaucher et d'utiliser les
services du personnel expatrié nécessaire à la conduite des opérations au Sénégal,

Nonobstant ce qui précède, l'ETAT se réserve le droit d'interdire l'entrée ou le
séjour des ressortissants de pays hostiles au Sénégal et des individus dont la
présence serait de nature à compromettre la sécurité ou l’ordre public.

Pendant les phases de recherche et d'exploitation, le personnel expatrié n'est pas
soumis à la législation en vigueur au Sénégal en matière de sécurité sociale et de
retraite et, par conséquent, aucune charge ni cotisation est payable pour cette
catégorie de salariés.

RANDGOLD et la Société d'Exploitation s'engagent à respecter en toutes
circonstances les normes en cours d'usage au Sénégal en matière de construction,
de génie civil, de travaux miniers, de sécurité, d'hygiène et de salubrité.

Si au cours où au terme des opérations minières menées dans le cadre de la
présente Convention, RANDGOLD ou ia Société d'Exploitation décident de mettre fin
à leurs activités, elles ne pourront céder à des tiers leurs installations,
machines et équipements qu'après avoir accordé à l'ETAT pendant une période de
trente (30) jours une priorité d'acquisition de ces biens.

Dans ce cas, l'ETAT supporte les droits et taxes qui seraient dus.

22

D
Article 17: GARANTIES A VES, FONCIERES ET MINIERES

17.1

17.2

173

17.4

17.5

17.6

17.7

Dans le cadre de la présente Convention, l'ETAT accorde à RANDGOLD ou la
Société d'Exploitation le droit exclusif d'effectuer des activités de recherches, de
Mise en Valeur et d'exploitation, à condition qu'elles aient satisfait à leurs
obligations.

Pendant la durée de validité de la présente Convention, l'ETAT s'engage, s'agissant
des substances visées par ladite Convention, à n'octroyer aucun droit, titre ou
intérêt relatif au Périmètre et/ou Gisements à toute tierce personne.

L'ETAT garantit à RANDGOLD et à la Société d'Exploitation l'accès, l'occupation et
l'utilisation de tous terrains, à l'intérieur comme à l'extérieur du Périmètre,
nécessaires aux travaux de recherches et d'exploitation du ou des Gisements
faisant l'objet respectivement du Permis de Recherche et/ou de la concession dans
le cadre de la présente Convention.

A la demande de RANDGOLD ou la Société d'Exploitation, l'ETAT procédera à la
réinstallation d'habitants dont ia présence sur lesdits terrains entrave les travaux de
recherches et/ou d'exploitation.

RANDGOLD ou ia Société d'Exploitation seront tenues de payer une indemnité
équitable auxdits habitants ainsi que pour toute perte ou privation de jouissance ou
dommage que leurs activités ont occasionné.

A défaut d'un règlement à l'amiable, l'ETAT s'engage à intenter une action
d'expropriation d'ordre public pour le compte de RANDGOLD ou la Société
d'Exploitation.

Afin de réaliser les objectifs prévus dans la présente Convention, RANDGOLD ou la
Société d'Exploitation sont autorisées à utiliser les matériaux provenant de leurs
travaux d'extraction et les éléments trouvés dans les limites du Périmètre du Permis
de Recherche ou de la concession, conformément à la législation en vigueur.

L'ETAT garantit à RANDGOLD et ia Société d'Exploitation l’utilisation de
l'infrastructure routière, ferroviaire, aérienne, électrique, hydroélectrique et de
télécommunication pour ses opérations conformément à la législation en vigueur.

RANDGOLD et la Société d'Exploitation sont habilités, au cas où elles le jugeraient
nécessaire dans le cadre des opérations, à construire et/ou à mettre en place et à
utiliser des infrastructures, comme prévues à l'article 17.6 sans que cette
énumérätion soit restrictive, et à réparer et entretenir des infrastructures
existantes. Les dépenses engagées à cet effet sont considérées comme des
dépenses déductibles des revenus bruts.

L'ETAT délivre avec diligence ies autorisations nécessaires relatives à la
construction et/ou la mise en place et l’utilisation desdites infrastructures.

Les infrastructures construites ou mises en place par RANDGOLD et la Société
d'Exploitation deviennent de plein droit leur propriété. En cas d'expiration de cette

23

en ff
17.8

Convention, ils pourront en disposer à leur discrétion. Au cas où il a été décidé de
céder gratuitement de telles infrastructures à l'ETAT, les Parties conviennent
qu'aucun impôt, droits d'entrée, taxe, droit, prélèvement, contribution ou tout autre
Charge relatifs à cette cession ne sera dû.

L'infrastructure routière, construite par RANDGOLD ou la Société d'Exploitation peut
être ouverte à l'usage du public à ses propres risques et périls, sauf si cette
ouverture constitue une entrave au bon déroulement des opérations minières.

Article 18: PROTECTION DE L'ENVIRONNEMENT, PATRIMOINE CULTUREL

18.1

18.2

NATIONAL

RANDGOLD et la Société d'Exploitation préserveront, dans la mesure du possible,
les infrastructures utilisées. Toute détérioration, au-delà de l'usage normal de
l'infrastructure publique, clairement attribuable à RANDGOLD où à la Société
d'Exploitation doit être réparée.

RANDGOLD ou la Société d'Exploitation s'engage à:
- prendre les mesures pour protéger l’environnement;

-_ entreprendre une étude d'impact sur l'environnement annexée à la demande
de concession minière;

- effectuer pendant la durée de l'exploitation selon un calendrier préétabli, un
contrôle périodique de la qualité des eaux, du sol et de l'air dans la zone de
travail et les zones avoisinantes;

-_ disposer des terres excavées de manière à pouvoir contrôler, dans les limites
acceptables, les glissements ou affaissements de terrain, là dérivation et la
sédimentation des lits des cours d'eau, la formation des retenues d'eau
nuisibies et la détérioration des sols et des végétations avoisinantes;

- éviter toute décharge de solutions ayant un taux de contaminant par litre qui
est supérieur aux normes en vigueur au Sénégal. De plus, les métaux lourds
entrainés par lesdites solutions doivent être précipités, récupérés et stockés
dans des récipients appropriés pour destruction ultérieure dans un lieu
convenable choisi de commun accord avec l'institution publique responsable de
la protection de l'environnement;

- contrôler, conformément aux dispositions en vigueur au Sénégal, toute
décharge de solutions, de produits chimiques toxiques et de substances
nocives dans le sol et dans l'air;

- neutraliser et contrôler, de manière efficace, les déchets afin de ne pas affecter
considérablement et défavorablement les conditions climatiques, le sol, la
végétation et les ressources en eaux du Périmètre;

- réhabiliter les sites exploités de manière à ce que le contour des terres épouse
raisonnablement la topographie des lieux;

24

pri
18.3

- procéder à une étude d'impact sur l'environnement conformément aux
exigences des banquiers internationaux prêtant des fonds à un secteur
particulier.

Au cours des activités de recherche, s'il venait à être mis au jour des éléments du
patrimoine culturel national, RANDGOLD s'engage à informer les autorités
administratives et à ne pas déplacer ces objets pour une période ne dépassant pas
un mois après l'accusé de réception de la notification informant ces mêmes
autorités administratives. La Société d'Exploitation ou RANDGOLD s'engagent dans
des limites raisonnables à participer aux frais de transfert des objets découverts.

Article 19: CESSION - SUBSTITUTION

19.1

19.2

19.3

19.4

Pendant la recherche, RANDGOLD pourra, avec l'accord préalable et par écrit de
l'ETAT, céder à des personnes morales autres qu'une Filiale ayant les capacités
techniques et financières tout ou partie des droits et cbligations qu'elle a acquis en
vertu de la présente Convention et le Permis de Recherche.

Néanmoins, RANDGOLD pourra, dans le cadre de l'exécution de ia présente
Convention, se faire substituer, sans restriction, par une Filiale, après l'avoir notifié
à l'ETAT.

Les Parties conviennent que toute cession de réservation d'actions ou d'actions
émises sera soumise à l'agrément préalable du conseil d‘administration de ia
Société d'Exploitation qui devra en aviser les actionnaires selon une procédure à
définir dans l'accord des actionnaires. Les actionnaires ont un droit de préemption
au prorata de leurs participations sur l'acquisition de toutes les actions ou
réservations d'actions dont la cession sera envisagée. Ce droit devra être exercé
dans les soixante (60) jours après notification par la Partie ayant pris l'initiative de
cession d'actions ou de réservation d'actions.

Les cessionnaires devront assumer tous ies droits et obligations du cédant
découlant de la présente Convention, du Permis de Recherche et de la concession
ainsi que tous droits et obligations résultant de la participation dans là Société
d'Exploitation.

Cet articie ne s'applique pas au cas de sous-traitance pour l'exécution de travaux
dans le cadre de la Convention. En cas de sous-traitance, RANDGOLD ou la
Société d'Exploitation, dans leur qualité de maître d'œuvre, demeurent entièrement
responsables de l'exécution de ces travaux.

Article 20: MODIFICATIONS

Au cas où une des Parties souhaiterait proposer un amendement, l'autre Partie
l'examinera avec soin. Les Parties s'efforceront de parvenir à une solution
mutuellement acceptabie, et ie cas échéant, l'amendement fera l'objet d’un avenant
qui sera annexé à la présente Convention.

25
Tout avenant à cette Convention n'entrera en vigueur qu'après la signature par les
Parties dudit avenant.

Article 21: FORCE MAJEURE

21.1

21.2

213

215

En cas d'incident de force majeure, aucune des Parties ne sera responsable de
l'empêchement ou de la restriction, directement ou indirectement, d'exécuter toutes
ou une partie de ses obligations découlant de là présente Convention.

Un événement comme, notamment la guerre, ia révolution, l'insurrection, la
rébellion, le terrorisme, des troubles dvils, émeutes ou perturbations sociales, des
embargos, sabotages, des grèves, lock-out, des conflits sociaux, des incendies, des
inondations, des tempêtes, des épidémies, des législations, faits du prince,
linaction de la part d'autorités, organismes et autres instruments
gouvernementaux, l'interférence ou contrôle gouvememental sera considéré
comme un cas de force majeure s'il échappait à la volonté et au contrôle d'une
Partie et s'il rendait impossible ou pas pratique l'exécution de la totalité ou d'une
des obligations découlant de la présente Convention et pourvu que cette Partie ait
prise toutes les précautions raisonnables, les soins appropriés et les mesures
altematives afin d'éviter le retard ou la non-exécution ou l'exécution partielle des
obligations stipuiées dans la présente Convention.

Il est dans l'intention des Parties que l'interprétation du terme de force majeure soit
conforme aux principes et usages du droit international.

La Partie directement affectée par cette force majeure là notifiera aussitôt que
possible à l'autre Partie et communiquera une estimation de la durée de cette
situation de force majeure ainsi que toute information utile et circonstanciée.

En cas de force majeure, la présente Convention sera suspendue. Au cas où la
force majeure persisterait au-delà d'une période de trois (3) mois, la présente
Convention pourra être résiliée par RANDGOLD ou la Société d'Exploitation.

Au cas où la présente Convention serait suspendue, totalement où partiellement, en
raison d'un cas de force majeure, la validité du titre minier concerné est prorogée
de plein droit d'une durée correspondant au retard subi.

Tout litige au sujet de l'événement ou les conséquences de la force majeure sera
réglé conformément aux stipulations de l'article 26 ci-après.

Article 22: RAPPORTS ET INSPECTION

22.1

22.2

RANDGOLD ou la Société d'Exploitation fourniront, à leurs frais, les rapports prévus
par la réglementation minière.

Les représentants de l'ETAT dûment habilités auront la possibilité d'inspecter, à tout
moment pendant les heures de travail normales, les installations, les équipements,
le matériel et tous les documents relatifs aux opérations minières, sans gêner les
activités de la Société d'Exploitation.

26

my
22.3

22.4

L'ETAT se réserve le droit de se faire assister, à ses frais, par une société d'audit de
son choix afin de vérifier, sans gêner ies activités de la société, la validité des
renseignements fournis.

RANDGOLD ou la Société d'Exploitation s'engagent pour la durée de la présente
Convention à:

- tenir au Sénégal une comptabilité sincère, véritable et détaillée de leurs
opérations accompagnée des pièces justificatives permettant d'en vérifier
l'exactitude. Cette comptabilité sera ouverte à l'inspection des représentants de
l'ETAT spécialement mandatés à cet effet;

- permettre le contrôle par les représentants de l'ETAT dûment autorisés, de
tous comptes ou écritures se trouvant à l'étranger et se rapportant aux
opérations au Sénégal; les frais relatifs à ce contrôle sont supportés par l'ETAT.

Les Parties s'engagent à traiter comme stnctement confidentielles toutes données
et informations de toute nature obtenues, soit verbalement soit par écrit, dans le
cadre des opérations. Les Parties conviennent de ne pas divulguer ces informations
sanis l'accord préalabie et par écrit des autres Parties.

Nonobstant le paragraphe précédent, les Parties s'engagent à ne faire usage de
documents, données et autres informations dont ils auront connaissance dans le
cadre de la présente Convention, uniquement qu'aux fins de l'exécution de la
présente Convention et de ne les communiquer exclusivement qu’:

- aux autorités administratives conformément à la réglementation en vigueur:
- à une Société Affiliée de l'une des Parties à la présente Convention;

- à une institution financière dans le cadre de tout prêt sollicité par l'une des
Parties pour des raisons directement liées à la présente Convention;

- à des consultants comptables indépendants où sous-traitants des Parties dont
les fonctions relatives aux opérations exigeraient une telle divulgation;

- à des experts comptables indépendants ou conseils juridiques de chacune des
Parties, uniquement dans le but de leur permettre de remplir effectivement
leurs prestations concemant des questions relevant de la présente Convention.

Les Parties s'engagent à imposer ces obligations de secret et de confidentialité à
toute personne participant à la négociation et l'exécution de la présente Convention
en qualité quelconque, soit de consultant, préposé ou autre.

Article 23 AN NS ET PENALITE.

Les sanctions et pénalités applicables dans le cadre de la présente Convention sont
celles prévues par les textes législatifs et réglementaires en vigueur.

27

ex He
Article 24: ENTREE EN VIGUEUR

La présente Convention entrera en vigueur à compter de la date de sa signature
par les Parties intervenue après l'approbation de ladite Convention par les autorités
compétentes.

Article 25: DUREE

25.1

25.2

Sous réserve d'une résiliation conformément aux dispositions ci-après, la durée de
la présente Convention correspond à la durée des activités de recherche de
RANDGOLD et des activités d'exploitation de la Société d'Exploitation.
La présente Convention sera résiliée avant terme:

x par accord mutuel et écrit des Parties;

x en cas de renonciation par RANDGOLD à tous ses titres miniers;

* en cas de non-renouvellement du Permis de Recherche;

* en cas de retrait desdits titres miniers conformément aux dispositions de la
législation et la réglementation minières en vigueur.

Article 26: ARBITRAGE - REGLEMENT DE DIFFERENDS

26.1

26.2

26.3

Tout différend ou litige découlant de la présente Convention sera d'abord régié à
l'amiabie dans un délai de trois (3) mois à compter de ia date de notification écrite
du litige. Au cas où aucune solution à i'amiable n'est trouvée, le litige sera soumis
pour un règlement définitif à l'arbitrage conformément aux procédures de la
Chambre de Commerce Intemationale de Paris.

L'arbitrage sera rendu à Paris et aura lieu en français. La sentence arbitrale pourra
être rendue exécutoire par toute juridiction compétente et, à cet effet, l'ETAT
renonce irrévocablement à toute immunité de juridiction ou d'exécution, au Sénégal
comme à l'étranger.

Le recours à l'arbitrage suspend toute mesure tendant à mettre fin à la présente
Convention ou à faire échec à toute disposition de la présente Convention.

Article 27: NOTIFI

Toutes communications et notifications relatives à la présente Convention seront
effectuées par lettre recommandée avec accusé de réception, par télécopie ou
remise en mains propres aux adresses ci-après:

28

kr df
Pour le Gouvernement de la République du Sénégal:

Direction des Mines et de la Géologie
104, Rue Carnot

BP 1238

Dakar, Sénégal

Tél: +(221) 822 04 19

Fax: +(221) 822 04 19

Pour la société RANDGOLD:

Randgold Resources Sénégal
67, Avenue André Peytavin
BP 887 Dakar, Sénégal

Tél. : +(221) 849 1780

Fax : +(221) 849 17 84
E-mail : randgold@sentoo.sn

Randgold Resources Limited

La Motte Chambers

St Helier

Jersey

JE1B)

E-mail : DHaddon@randgoldresources.com

Article 28: LANGUE D! N T ET EME DE MESURE
28.1 La présente Convention est rédigée en langue française. Tous rapports ou autres
documents en application de la présente Convention doivent être rédigés en langue

française.

28.2 Le système de mesure applicable dans le cadre de la présente Convention est le
système métrique.

Article 29: RENONCIATION
Sauf renonciation expresse, le fait, pour toute Partie, de ne pas exercer un droit ou
de le faire valoir tardivement, dans le cadre de la présente Convention, ne constitue
en aucun cas une renonciation à ce droit.

Article 30: RESPON ILITE
La responsabilité entre les Parties n'est pas solidaire.
La responsabilité de chaque Partie se limite au montant contribué ou au montant
pour lequel elle à donné son accord de contribuer ainsi qu'à sa part de j'actif non
distribué.
Aucune Partie n'est ou ne sera responsable de toutes dettes, obligations ou
engagements de l'autre Partie.

29
Aucune Partie ne peut agir au nom de l’autre Partie sauf autorisation explicite et
par écrit.

Article 31: DROIT APPLICABLE
Sous réserve des articles 15.6 et 26, la présente Convention est régie par le droit
du Sénégal en vigueur à la date de la signature de la présente Convention.

article 32: PULATION TI
En cas d'interprétation divergente entre la présente Convention, le Code Minier, le

Permis de Recherche et le permis octroyant la concession, la présente Convention
prévaudra sous réserve que l'esprit du législateur soit respecté.

En foi de quoi, les Parties ont signé la présente Convention à ,le 2002

Pour Le Gouvernement de la Pour La Société RANDGOLD
Répubiiquedu Sénégal
‘ \.

£a de

Mr Macky SAËL Mr Roger Williams
(Ministre d'Etat (Administrateur)
Ministre des Mines, de

l'Energie et de l'Hydraulique)

ni )
Mr Abdoulaye DIOP Mr Mahaffaou Samaké

(Ministre de l'Economie (Directeur)
et des Finances)

30
ANNEXE A

COORDONNEES DU PERMIS DE TOMBORONKOTO

Longitude Ouest Latit Nord
Point A : 129 14° 20” 12° 5941"
Point B : 12° 10’ 20" 129 5654"
Point C : 12° 16° 43” 12° 48° 22"
Point D : 1291045" 129 44 07"
Point E : 12°12"51" 12° 39° 22"
Point F: 129 1852" 12° 43 47"
Point G : 129 2552" 12° 43° 56”

La superficie du permis de Tomboronkoto est de 403 km2.

FEUILLE ND-28-VI (KEDOUGOU)
ANNEXE B

PROGRAMME D'ACTIVITES

Ce programme s'établit comme suit :

Phase I : Travaux préliminaires et prospection de surface et de sub-surface
(12 mois — 100 millions FCFA)

“Compilation, intégration, validation et ré-interprétation des données préexistantes ;

“Interprétation géologique et structurale des images LANDSAT et des photos aériennes ;

- Equipement, mobilisation du personnel, construction du camp d'exploration et
ouvertures de pistes d'accès ;

* Interprétation des résultats géochimiques régionaux ;

+ Curage et documentation des tranchées existantes ;

+ Travaux de reconnaissance géologique régionale.

Phase IL: Travaux de détail
(12 mois — 100 millions FCFA)

Définition et classement des cibles identifiées ;

Excavation et échantillonnage de tranchées et puits ;

Cartographie géologique détaillée et de la rigolote sur cibles spécifiques ;
Géophysique aérienne et/ou au sol.

Phase I] : Travaux approfondis
{12 mois - 150 millions FCFA)

+ Travaux de suivi des cibles générées ;

- Etude d'indices et contrôles des anomalies géochimiques ;

-__ Géométnie, contour et teneur des corps minéralisés identifiés ;
«Première campagne de sondages légers ;

Phases IV: Travaux avancés
{12 mois - 150 millions FCFA)

+ Etude structurale détaillée ;
-__ Sondages RC ou carottés ;
* Tests métallurgiques ;

+ Etude de pré-faisabilité.

Si les résultats font état de la présence d'un corps minéralisé qui correspond aux critères
de RANDGOLD, des études supplémentaires seront effectuées en vue de procéder à une
évaluation préliminaire du corps minéralisé.

Si les résuitats de l'évaluation s'avérent positifs une Etude de Faisabilité sera entreprise
selon le modèle suivant :

32

ea fe
Modèle d'une Etude de Faisabilité

Le rapport faisant état de la faisabilité de la mise en exploitation d'un Gisement de
Substances Minérales à l'intérieur du Périmètre et exposant le programme proposé pour
cette mise en exploitation, lequel devra comprendre, à titre indicatif mais sans limitation :

a)
b)

9]
d)

e)

LL)

pi)

l'évaluation de l'importance et de la qualité des réserves exploitables ;

la détermination de la possibilité de soumettre les Substances Minérales à un
traitement métallurgique ;

notice d'impact socio-économique du projet ;

la présentation d'un programme de construction de la mine détaillant les travaux,
équipements, installations et fournitures requis pour la mise en production commerciale
d’un gite ou Gisement potentiel et autorisations requises et les coûts estimatifs s'y
rapportant, accompagné de prévisions des dépenses à effectuer annuellement ;

l'établissement d'un pian relatif à la commercialisation des Produits, comprenant les
points de vente envisagés, les clients, les conditions de vente et les prix ;

un planning de l'exploitation minière ;

l'évaluation économique du projet, y compris les prévisions financières des comptes
d'exploitation et bilans, calculs d'indicateurs économiques (tels que le taux de
rentabilité interne (TRI), taux de retour (TR), valeur annuelle nette (VAN), délai de
récupération, le bénéfice, le bilan en devises du projet) et analyse de la sensibilité ;

les conclusions et recommandations quant à la faisabilité économique et le calendrier
arrêté pour la mise en route de la production commerciale, en tenant compte des
points a) à g) ci-dessus ;

l'évaluation et les modalités de prise en charge des frais afférents à la sécurité des
installations et des populations dans les limites des zones de protection ;

toutes autres informations que la Partie établissant ladite faisabilité estimerait utile

pour amener toute institution bancaire ou financière à s'engager à prêter les fonds
nécessaires à l'expioitation du gisement.

3
ANNEXE C

ENGAGEMENT MINIMUM DES DEPENSES PREVUES POUR LA PREMIERE

PERIODE DE VALIDITE DU PERMIS DE RECHERCHE DE TOMBORONKOTO
POUR L'OR, LE CUIVRE ET LES SUBSTANCES CONNEXES

L'engagement minimum des dépenses durant la première période de la validité du Permis

est fixé comme suit :

- cent millions (100,000,000) de Francs CFA pour la première année.

- Si RANDGOLD estime que les résultats sont probants, l'engagement minimum des
dépenses pour la deuxième année sera de cent millions (100,000,000) de Francs
CFA.

- Si RANDGOLD estime que les résultats sont probants, l'engagement minimum des
dépenses pour la troisième année sera porté à la somme de cent cinquante
millions (150,000,000) de Francs CFA.

- Si RANDGOLD estime que les résultats sont probants, l'engagement minimum des
dépenses pour la quatrième année sera de cent cinquante millions (150,000,000)
de Francs CFA.

Les dépenses s'échelonneront selon le chronogramme suivant :

ECHEANCES Année 3 Année 4

PHASES

Phase I 100 Millions
(Travaux préliminaires) CFA

Phase II 100 Millions
(Travaux de détail) CFA

Phase III 150 Millions
(Travaux approfondis) FCFA

Phase IV 150 Millions
(Travaux avancés) FCFA

34

en 4
_ 1370172005 17:07

NO. 282

RANDGOLD RESOURCES LIMITED

Céthe company”)

RESOLUTION OF THE BOARD OF DIRECTORS
PASSED ON 13 JANUARY 2003

SIGNATURE OF THE SENEGALESE KOUNEMBA_AND TOMBORONKOTO
CONVENTIONS

Following allocation of the Kounemba and Tomboronkoto permits by the Senegalese
Government to the Company, it is proposed that management be authorised to formalise the
atrangements with the Govemment by conclnding and signing the necessary conventions. Itis

RESOLVED THAT

L The company be authorised to conclude the necessary conventions in respect of the
Kounemba and Tomboronkoto penmits with the Senegalese Government.

2. ROGER ALYN WILLIAMS and MAHAMADOU SAMAKE and in their capacities as
financial director and géneral manager respectively be and they are hereby authorised to
sign the convention for and on behalf of the company.

Certified a true copy.

D JHADDON
Group Company Secretary

RGRIRES93 001. —

